DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 13 April 2022 has been entered.
Claims 1-15 and 20 are pending examination.  Claims 16-19 were previously withdrawn.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciba Geigy (GB 1 442 401).
Regarding claims 1, 3, 7, and 10-15, Ciba-Geigy disclose a process for the production of beer comprising the steps of: (a) obtaining crushed unmalted grain; (b) combing the crushed unmalted grain (i.e. source of vegetable protein) with water at a temperature of 45ºC and a pH of 5.65; (c) mashing the unmalted grain and water combination by adding α-amylase, glucamylase, β-glucanase and protease under elevated temperatures and reacting for a period of time to obtain wort; and (d) pitching the wort with yeast to ferment and obtain beer (page 4/L4-64, claims 1 and 2). 
Ciba-Geigy disclose the unmalted grain which can be used in the process includes barley, rice, rice grits, maize (i.e. corn), maize (i.e. corn) grits, corn flakes and other raw materials that comprises starch and protein (page 2/L56-59).  
Here, Ciba-Geigy disclose the unmalted grain comprises protein and starch (page 1/L15-16).  Ciba-Geigy disclose the proteases degrade the protein into fragments (i.e. enzymatically hydrolyzed vegetable protein-page 2/L21-30) and as a result of the action of the α-amylase, saccharification of the starch occurs (i.e. fermentable extract, page 2/L40-49).   Therefore, in step (c) a protein hydrolysate and a fermentation medium are obtained and combined at the same time.  
While Ciba-Geigy disclose obtaining the protein hydrolysate and a fermentation medium in the same step, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04).  It would have been obvious to the skilled artisan to have obtained and combined the protein hydrolysate and fermentation medium in the same step or separate steps, to ferment and obtain a fermented beverage, beer.
Regarding claim 2, Ciba-Geigy disclose all of the claim limitations as set forth above.  Ciba-Geigy does not disclose the inclusion of ammonium ions (page 4/L4-64/Example). 
Regarding claim 20, Ciba-Geigy disclose all of the claim limitations as set forth above.  Given Ciba-Geigy disclose a process of obtaining a fermented beverage, beer, identical to the method of claim 1, inherently the beer would exhibit the claimed foam stability.

Claims 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ciba Geigy (GB 1 442 401) as applied to claim 1, and further in view of Mannheim et al. (Enzyme-Modified Proteins from Corn Gluten Meal: Preparation and Functional Properties” – JAOCS, Vol. 69, no. 12, December 1992, pp. 1163-1169) as evidenced by Feedinamics (Corn gluten meal, https://feedtables.com/content/corn-gluten-meal, downloaded 22 February 2021).  
Regarding claims 4-6, 8 and 9, Ciba-Geigy disclose all of the claim limitations as set forth above.  While Ciba-Geigy disclose the use of corn, as an unmalted grain, in a crushed form (i.e. meal), the reference is silent with respect to corn gluten meal.
Mannheim et al. disclose corn gluten meal is a byproduct of the corn processing industry (p. 1163/Introduction).  Mannheim et al. corn gluten meal is the dehydrated protein stream resulting from starch separation in corn wet milling, containing a minimum of 60% total protein (p. 1163/Introduction).  Mannaheim et al. disclose, that to enhance the utilization of corn proteins in human food product, enzyme hydrolysis is applied to modify certain functional properties including solubility and foaming (Abstract, p. 1163/Introduction). 
Given Ciba-Geigy disclose a process wherein the protein in an unmalted grain, i.e. corn is enzymatically hydrolyzed and the starch is broken down into fermentable components, since Mannheim et al. disclose corn gluten meal is a high protein component obtained from corn, i.e. minimum of 60% total protein whose functionality is modified by enzyme hydrolysis and, as evidenced by Feedinamic, comprises about 17% starch (dry basis), it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to have used any unmalted grain type, including corn gluten meal, in the process of Ciba-Geigy to obtain the disclosed fermented beverage, beer.     
Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive. 
Applicants submit “[t]he presently claimed invention, which describes first preparing an enzymatically hydrolyzed vegetable protein, secondly combining the enzymatically hydrolyzed vegetable protein and lastly fermenting the fermentable medium to produce the fermented beverage.”  Applicants submit “Ciga Geigy conflates all 3 steps into a single step that involves the in situ generation of an enzymatically hydrolyzed vegetable protein during the fermentation of the fermentable medium to produce the fermented beverage.”  Applicants argue since Ciba Geigy only discloses an in situ generation of an enzymatically hydroloyzed vegetable protein may take place during fermentation of the fermentable medium, Ciba Geigy does not disclose the claimed method where the step of “combining the enzymatically hydrolyzed vegetable protein with a fermentable medium “ is conducted after-and not during-the step of “preparing an enzymatically hydrolyzed vegetable protein.” 
Indeed, Ciba-Geigy disclose obtaining the protein hydrolysate and a fermentation medium in the same step.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04).  It would have been obvious to the skilled artisan to have obtained and combined the protein hydrolysate and fermentation medium in the same step or separate steps, to ferment and obtain a fermented beverage, beer.  There is no evidence on the record demonstrating the criticality of performing claimed steps (a) and (b) in separate distinct steps.  
	Furthermore, Applicants submit “the presently claimed process offers a more flexible brewing process that cannot be achieved via the processed described in Ciba Geigy.”  Applicants explain “the process of Ciba Geigy uses enzymes (i.e., alpha amylases, amyloglucosidases, beta-glucanases and proteases) the are inactivated and destabilized at the 100ºC temperatures applied during the boiling step.”  Additionally, Applicants point out “most breweries start the mashing step at approx.. 63-65ºC (usually called “high mashing temperature”) to thermally deactivate a native barley enzyme call lipoxygenase, which is involved in biochemical reaction that may increase the content of certain aldehydes that  spoil the flavor of beers product at low mashing temperature such as the 40-50ºC at which Ciba Geigy conducts its mashing step.”  
	Here, claim 1 does not require steps a-c be conducted at any specific temperature.  Claim 1 only requires that a hydrolyzed vegetable protein be prepared, combined with a fermentable medium and fermented to obtain a fermented beverage.  Ciba Geigy discloses the proteases degrade the protein in to fragments (i.e., enzymatically hydrolyzed vegetable protein – page 2/L21-30).   
	Regarding the mash temperature, there is not requirement that the claimed fermented beverage comprises a given content of aldehydes.  Moreover, it is not clear that a step of inactivating the lipoxygenase produces an unexpected property.  
		Applicants argue “[i]n view of the foregoing, the process described in Ciba Geigy is not able to efficiently produce enzymatically hydrolyzed vegetable protein under the high heat conditions present throughout the brewing process because the enzymes required to hydrolyze the vegetable protein are inactivated under such high heat conditions.”   Additionally, Applicants find “the low temperature at which Ciba Geigy conducts the mashing step will, as explained above, provide a fermented beverage containing more aldehydes than a fermented beverage achieved in accordance with the presently claimed process.”  
	 Applicants are reminded, “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the Ciga Geigy reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759